THE THIRTEENTH COURT OF APPEALS

                                        13-19-00153-CV


                                     Marc Anthony Ramos
                                               v.
                          Alec Real Estate LLC and Lucina T. Gonzalez


                                  On Appeal from the
                    County Court at Law No 3 of Bexar County, Texas
                            Trial Cause No. 2019CV01441


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Marc Anthony Ramos, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

June 13, 2019